Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Knirr on September 23, 2021.
The application has been amended as follows: 

In the Claims:
The claims have been replaced by the following claim set:

1. (Currently amended) A gas-filtering system, comprising:
an input for a gas and an output for a filtered gas;
a first reactor, a second reactor and a third reactor, each connected to said input and to said output[[,]] ;
a first vacuum generator and a second vacuum generator both connected to each of said first, second and third reactors for generating a vacuum inside each of said first, second and third reactors, wherein said first vacuum generator is configured so as to generate a vacuum (V1) in a first vacuum phase (T2) at a lower pressure than a vacuum (V2) generated by said second vacuum generator in a second vacuum phase (T3)[[, ]]
a first flow controller connected at the output to the first reactor[[,]] 
a second flow controller connected at the output to the second reactor [[,]] ; and 


2. (Previously presented) The filtering system according to claim 1, wherein the first predetermined vacuum value (V1) generated by the first vacuum generator is from 5 mbar.a to 100 mbar.a, and wherein the second predetermined vacuum value (V2) generated by the second vacuum generator is from 50 mbar.a to 300 mbar.a.

3. (Currently amended) The filtering system according to claim 1 

4. (Previously presented) The filtering system according to claim 3, wherein the first predetermined duration is from 2 to 10 minutes.

5. (Previously presented) The filtering system according to claim 4, further comprising:
a sensor for measuring the quantity of an element to be filtered in the gas, a controller configured so as to receive the quantity measured from the sensor and so as to increase the first predetermined duration, if the quantity measured is lower than a predetermined threshold value or decrease the first predetermined duration, if the quantity measured is higher than the predetermined threshold value. 
	
6. (Previously presented) The filtering system according to claim 5, wherein the controller is configured so as to increase or decrease the first predetermined duration by a predetermined value

(Currently amended) The filtering system according to claim 1, further comprising[[:]]
a pre-treatment device configured so as to lower a value of a dew point of the gas at the input

8. (Currently amended) The A filtering system according to claim 1, wherein the second gas is one of nitrogen or dry air 

9. (Previously presented) The filtering system according to claim 1, further comprising a reactor for filtering the gas coming out of the first vacuum generator.

10. (Previously presented) The filtering system according to claim 1, wherein an output of the first vacuum generator is connected, at least partially, to the input.

11. (New) The filtering system according to claim 3, wherein the second predetermined duration is from 10% to 70% of the first predetermined duration.

12. 	(New) The filtering system according to claim 6, wherein the controller is configured so as to increase or decrease the first predetermined duration by from 1 to 6 seconds.

13. 	(New) The filtering system according to claim 6, wherein the controller is configured so as to increase or decrease the first predetermined duration by 0% to 10% of the first predetermined duration.



15. 	(New)  The filtering system according to claim 7, wherein the pre-treatment device is configured so as to lower the value of the dew point of the gas at the input to a value within a range from -30°C to 0°C.


The following is an examiner’s statement of reasons for allowance: The closest prior art to Watson et al. (5,656,067) discloses a gas treatment system with three adsorbent beds, flow control valves, and two vacuum pumps, wherein an evacuation step and a purge step are both performed using a second vacuum pump, but fails to disclose or suggest a motivation for the flow controller being configured to block the introduction of filtered gas into a respective bed during the first vacuum phase and to allow the introduction of the filtered gas and/or a second gas into the bed starting from the output during the second vacuum phase, in combination with the other recited structural limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas treatment arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl